Citation Nr: 1141939	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-46 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

With respect to the issue involving diabetes mellitus, review of the record reveals that the RO initially denied service connection for diabetes mellitus in a rating decision dated May 2008 (issued in June 2008).  The Veteran did not submit a statement that disagreed with the RO's determination in the May 2008 rating decision.  Instead, the Veteran submitted a statement, via VA Form 21-4138, which was accepted as a claim seeking service connection for several disabilities, including diabetes mellitus.  See December 2008 VA Form 21-4138.  Because the Veteran's statement was submitted within the one year appeal period following the May 2008 rating decision, his statement was not accepted as a claim to reopen the previously denied issue of service connection for diabetes mellitus.  Instead, because the May 2008 rating decision had not yet become final, the Veteran's statement was accepted as evidence in support of the original claim and his claim was adjudicated (including herein) as a claim of service connection for diabetes mellitus, as opposed to a new and material evidence claim.  See Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for type II diabetes mellitus and hypertension on the basis that he believes his disabilities are related to his exposure to herbicides during military service.  In the alternative, the Veteran has asserted that his current diagnosis of hypertension may be secondary to his diabetes mellitus.  

The Veteran testified that he never served in-country in the Republic of Vietnam.  However, he has asserted that he was exposed to herbicides during his service at Fort Hood, Texas, Germany, Fort Sill, Oklahoma, and Fort Chaffee, Arkansas.  

The Veteran testified that, during his service at Fort Hood, Texas, his battalion was required to maintain tank trails on base, which required that he spray a defoliant he believed was the herbicide Agent Orange.  The Veteran testified that he was not told that the defoliant was Agent Orange but that he knew it was a foliage agent.  The Veteran also testified that, in addition to maintaining tank trails, his battalion was required to decontaminate equipment that came from overseas that were either used to spray herbicides or were exposed to chemicals.  He testified that he was told the vehicles had come back from Vietnam and that he knew they were used in combat because they had bullet holes.  

The Veteran also testified that he was given temporary duty in Germany in 1978 where his military occupational specialty was changed from heavy equipment operator to supply.  He testified that one of his tasks was to decontaminate the equipment that had been used in combat, including vehicles used by the Army, Navy, and Air Force.  

The Veteran further testified that, during his service at Fort Sill/Fort Chaffee, he maintained over 2.6 million square feet of all fencing, which included cutting the grass, spraying a defoliant, and pulling guard duty.  He testified that he used a foliage agent, but that he could not say it was the herbicide Agent Orange.  

The Board notes that the Department of Defense (DoD) has provided VA with information concerning the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam.  See DoD Herbicides Outside of Vietnam.  However, exposure to herbicides at these locations must be verified as a presumption of exposure has not been established by VA.  

In this regard, the DoD list names Fort Chaffee, Arkansas as a location where herbicides were used outside of Vietnam during May, July, and August of 1967.  The record does not reflect that the Veteran served at Fort Chaffee during this period.  The list also does not name Fort Hood, Germany, and Fort Sill as locations where herbicides were used outside of Vietnam.  The Board, however, recognizes that information concerning the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam continues to evolve as more evidence is gathered concerning such usage.  Indeed, in May 2011, the Veteran submitted information regarding the use of herbicides at Fort Chaffee through the month of October 1967 and evidence suggesting such usage in 1968.  The Veteran is currently diagnosed with diabetes mellitus Type II which is a disease VA recognizes as associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2011).  For these reasons, the Board finds that VA's duty to assist requires further development in regard to the Veteran's allegations of herbicide exposure. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development through the service departments, JSRRC, or other appropriate depository/channels to determine whether the Veteran's claimed exposure to herbicides during his service at (1) Fort Hood, Texas, (2) Germany, and (3) Fort Sill, Oklahoma/Fort Chaffee, Arkansas is consistent with the places, types, and circumstances of the Veteran's service (i.e., military occupational specialty, period of service, geographic location, the unit and facilities to which he was assigned, and manner in which exposure to herbicides is alleged).  All efforts to obtain the information should be documented in the claims file.

2.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


